TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00723-CV



 In re Primarily Primates, Inc., Stephen Rene Tello, Robert O. McNaughton, Timothy K.
      Morgan, Kenneth E. O’Berg, Lou Griffin O’Neill, and Ruby Christine Stevens




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relators have filed an unopposed motion to dismiss this petition for writ of

mandamus stating that they have settled all of their claims in the lawsuit in the trial court. We grant

the motion and dismiss this petition for writ of mandamus.




                                               G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Puryear and Waldrop

Filed: May 11, 2007